U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1500 Broadway, 31st Floor, New York, NY 10036 (Address of principal executive offices) (212) 257-4062 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 104,354,190 shares of common stock, par value $0.0001 per share, outstanding as of May 20, 2011. EXPLANATORY NOTE Bonds.com Group, Inc., a Delaware corporation (“Bonds.com Group”), is filing this Amendment No. 1 (“Amended Form 10-Q”) to its Quarterly Report on Form 10-Q for the interim period ended March 31, 2011, which was originally filed with the Securities and Exchange Commission (“SEC”) on May 20, 2011 (the “Original Form 10-Q”) to, among other things, restate Bonds.com Group’s unaudited condensed consolidated financial statements for the three-month period ended March 31, 2011 (including notes thereto), and restate disclosures in Management’s Discussion and Analysis. Bonds.com Group filed a Current Report on Form 8-K with the SEC on April 2, 2012 (the “Form 8-K”), after it determined that its unaudited condensed consolidated financial statements in the Original Form 10-Q should no longer be relied upon due to accounting errors contained in such financial statements.As reported in the Form 8-K, Bonds.com Group erroneously accounted for the sale of units comprised of its Series D and D-1 convertible preferred stock, par value $0.0001 per share (“Series D Preferred” and “Series D-1 Preferred,” respectively), and warrants (the “Warrants”) for its common stock, par value $0.0001 per share (“Common Stock”), during Bonds.com Group’s first and second quarters of fiscal 2011.These errors caused the beneficial conversion feature of the Series D Preferred to be overstated and the incorrect assignment of a beneficial conversion feature to the Series D-1 Preferred, and such errors generally resulted in an overstatement of the deemed dividends recorded on Bonds.com Group’s preferred stock and the related expense. Additionally, during the first, second and third fiscal quarters of 2011, Bonds.com Group erroneously used a volume-weighted average price (“VWAP”) methodology for measuring the fair value of Common Stock as a component in certain accounting valuation calculations.Bonds.com Group has determined that VWAP was not an acceptable methodology for accounting purposes, and it has obtained an appraisal of the fair value of Common Stock, which is an acceptable methodology. The result of the incorrect use of the VWAP methodology was to overstate the fair value of Common Stock and thereby further overstate the deemed dividends on Bonds.com Group’s preferred stock and related expense, overstate the losses incurred by it on certain derivative financial instruments and overstate Bonds.com Group’s share based compensation expense. Details of the effects of the restatement are included in Note 3 to the unaudited condensed consolidated financial statements herein, and in Note 19 to Bonds.com Group’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011, with the SEC on May 21, 2012 (the “2011 Form 10-K”). Also, additional related party disclosure was added in footnote 19 regarding a major customer and a lease with the Company’s co-chairman. This Amended Form 10-Q also includes currently-dated certifications from Bonds.com Group’s Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2001.Bonds.com Group has not modified or updated disclosures presented in the Original Form 10-Q, except to reflect the effects of the restatement and to clarify certain disclosures.Accordingly, this Amended Form 10-Q does not reflect other events occurring after the Original Form 10-Q, nor does it modify or update those disclosures affected by such subsequent events.Additionally, Bonds.com Group has filed (i) the 2011 Form 10-K, (ii) its Quarterly Report on Form 10-Q for the interim period ended March 31, 2012, with the SEC on May 21, 2012, (iii) its Quarterly Report on Form 10-Q for the interim period ended June 30, 2012 with the SEC on August 14, 2012, and (iv) Current Reports on Form 8-K with the SEC since March 21, 2011.See such filings made since March 31, 2011, which include disclosures of events that have occurred since such date. 2 BONDS.COM GROUP, INC. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q (the “Quarterly Report”) that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan”, “could”, “should” or “continue”, or the negative thereof. Bonds.com Group, Inc. (the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s expectations as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those expressed or implied by the forward-looking statements. These factors include our limited operating experience, risks related to our technology, regulatory risks, adverse economic conditions, entry of new and stronger competitors, our inadequate liquidity and capital resources, unexpected costs and other risks and uncertainties disclosed in this report and our most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 (unaudited) (RESTATED) December 31, 2010 Assets Current assets Cash $ $ Investment securities Deposits from clearing organizations Deferred tax assets Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Goodwill — Other assets Deferred tax asset Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, other — Convertible notes payable, other, net of debt discounts Preferred stock dividend payable — Liability under derivative financial instruments Total current liabilities Long-term liabilities Notes payable, related parties Convertible notes payable, other, net of debt discount Convertible notes payable, related parties Deferred rent Total liabilities Commitments and contingencies Stockholders’ Deficit Preferred stock Series A $0.0001 par value; 450,000 authorized; 85,835 and 85,835 issued and outstanding, respectively (aggregate liquidation value of $858 and $469, respectively) 8 5 Convertible preferred stock Series B $0.0001 par value; 20,000 authorized, 0 and 2,250 issued and outstanding, respectively (aggregate liquidation value of $0 and $2,736,000, respectively) — 2 Convertible preferred stock Series B-1 $0.0001 par value; 6,000 authorized, 0 and 1,250 issued and outstanding, respectively (aggregate liquidation value of $0 and $1,520,000, respectively) — 1 Convertible preferred stock Series C $0.0001 par value;10,000 authorized, 10,000 and 0 issued and outstanding, respectively (aggregate liquidation value of $6,500,000 and $0, respectively) 1 — Convertible preferred stock Series D $0.0001 par value; 14,500 authorized, 9,150 and 0 issued and outstanding, respectively (aggregate liquidation value of $11,091,419 and $0, respectively) 1 — Convertible preferred stock Series D-1$0.0001 par value; 1,500 authorized, 1,250 and 0 issued and outstanding, respectively (aggregate liquidation value of $1,515,616 and $0, respectively) — — Common stock $0.0001 par value; 1,500,000,000 authorized; 104,354,190 and 103,694,139 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Stockholders’ Deficit ) ) Total liabilities and stockholders’ deficit $ $ See the accompanying notes to the condensed consolidated financial statements. 4 BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (unaudited) (RESTATED) (unaudited) Revenue $ $ Operating expenses Payroll and related costs Technology and communications Rent and occupancy Professional and consulting fees Marketing and advertising Other operating expenses Clearing and executing cost Total operating expenses Loss from operations (3,430,881 ) ) Other income (expense) Interest expense, net (109,804 ) ) Gain on settled derivatives — Change in value of derivative financial instruments ) Other income (expense), net — Total other income (expense) ) Loss before income tax expense $ ) $ ) Income tax expense (127,864 ) — Net loss (3,126,689 ) ) Preferred stock dividends (1,058,064 ) — Net loss applicable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of shares of common stock outstanding See the accompanying notes to the condensed consolidated financial statements. 5 BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ (DEFICIT) Preferred Stock Common Stock Paid-In Accumulated Total
